Exhibit 10.2

WESTERN DIGITAL CORPORATION

AMENDED AND RESTATED

2005 EMPLOYEE STOCK PURCHASE PLAN

The Western Digital Corporation Amended and Restated 2005 Employee Stock
Purchase Plan, as amended and restated from time to time (the “Plan”) shall be
established and operated in accordance with the following terms and provisions.

1. Definitions.

As used in the Plan the following terms shall have the meanings set forth below:

(a) “Board” means the Board of Directors of the Company.

(b) “Code” means the Internal Revenue Code of 1986, as amended.

(c) “Committee” means the committee appointed by the Board to administer the
Plan as described in Section 4 below.

(d) “Common Stock” means the common stock, $0.01 par value, of the Company.

(e) “Company” means Western Digital Corporation, a Delaware corporation.

(f) “Continuous Employment” means the absence of any interruption or termination
of service as an Employee with the Company and/or its Participating
Subsidiaries. Continuous Employment shall not be considered interrupted in the
case of a leave of absence agreed to in writing by the Company, provided that
such leave is for a period of not more than three months or reemployment upon
the expiration of such leave is guaranteed by contract or statute. If a
Participating Subsidiary ceases to be a Subsidiary, each person employed by that
Subsidiary will be deemed to have had a break in Continuous Employment for
purposes of the Plan at the time the Participating Subsidiary ceased to be a
Subsidiary, unless such person continues as an Employee in respect of another
Company entity.

(g) “Eligible Compensation” means, with respect to each Participant for each pay
period, the full salary and wages paid to such Participant by the Company or a
Participating Subsidiary, including commissions, bonuses (to the extent not
excluded below), overtime pay and shift differentials. Except as otherwise
determined by the Committee, “Eligible Compensation” does not include

(i) any amounts contributed by the Company or a Participating Subsidiary to any
pension plan or plan of deferred compensation,

(ii) any automobile or relocation allowances (or reimbursement for any such
expenses),



--------------------------------------------------------------------------------

(iii) any amounts paid that are non-regularly scheduled items of compensation
(for example, starting bonus, finder’s fee, or other special bonuses),

(iv) any amounts realized under or with respect to any qualified or
non-qualified stock options or any other equity-based awards, or

(v) any amounts paid by the Company or a Participating Subsidiary for other
fringe benefits, such as health and welfare, hospitalization and group life
insurance benefits, or perquisites, or paid in lieu of such benefits, such as
cash-out of credits generated under a plan qualified under Code Section 125.

(h) “Eligible Employee” means an Employee who is

(i) customarily employed for at least twenty (20) hours per week and more than
five months in a calendar year, and

(ii) eligible to participate in the Plan as described in Section 5 below.

If any person is (a) an Employee due to any classification or reclassification
of the person as an employee or common-law employee of the Company or one of its
Participating Subsidiaries by reason of action taken by any tax or other
governmental authority, or (b) an Employee who has a written employment
agreement providing that the Employee shall not participate in the Plan until at
least two (2) years of Continuous Employment, then such Employee must be
employed for at least two (2) years by the Company or one of its Participating
Subsidiaries as well as meet the criteria set forth above in subsections (i) and
(ii) in order to be an Eligible Employee. “Eligible Employee” shall not include
an Employee who is a citizen or resident of a foreign jurisdiction to whom the
grant of an option under the Plan would be prohibited under the laws of such
foreign jurisdiction, or compliance with the laws of such foreign jurisdiction
would cause the Plan to violate the requirements of Section 423 of the Code. Any
exclusions under this Section 1(h) shall be applied in an identical manner to
all Employees who are granted options under the Plan, to the extent required
pursuant to Treasury Regulation Section 1.423-2(e).

(i) “Employee” means each person currently employed by the Company or one of its
Participating Subsidiaries. It shall not include any person who is recorded on
the books and records of the Company or one of its Participating Subsidiaries as
an independent contractor or consultant or a worker provided by a temporary
staffing agency.

(j) “Enrollment Date” means the first day of each Offering Period.

(k) “Exercise Date” means one or more dates during an Offering Period, as
established by the Committee in accordance with Section 6 hereof, on which
options to purchase Common Stock granted under the Plan shall be exercised as
provided in Section 11 hereof.

(l) “Exercise Period” means one or more periods during an Offering Period, the
duration of which shall be established by the Committee in accordance with
Section 6 hereof, during which payroll deductions are accumulated for purposes
of purchasing Common Stock under the Plan on each Exercise Date.

 

2



--------------------------------------------------------------------------------

(m) “Exercise Price” means the price per share of shares offered in a given
Offering Period determined as provided in Section 10 below.

(n) “Fair Market Value” means, with respect to a share of Common Stock as of any
Enrollment Date or Exercise Date (or New Exercise Date, as the case may be), the
closing price (in regular trading) of such Common Stock on the NASDAQ Stock
Market (or, if the Common Stock is not then traded on the NASDAQ Stock Market,
on the principal national securities exchange on which the Common Stock is then
listed or admitted to trade (the “Exchange”)). In the event that such a closing
price is not available for an Enrollment Date or an Exercise Date, or New
Exercise Date, the Fair Market Value of a share of Common Stock on such date
shall be the closing price (in regular trading) of a share of the Common Stock
on the Exchange for the next preceding day on which sales of Common Stock were
made. If the Common Stock is no longer listed or is no longer actively traded on
the Exchange as of the applicable date, the fair market value of the Common
Stock shall be the value as reasonably determined by the Committee for purposes
of the option in the circumstances.

(o) “New Exercise Date” means the new exercise date set by the Board in the case
of a sale of all or substantially all of the assets of the Company, or the
merger of the Company with or into another corporation or other entity in
certain circumstances as described in Section 16(b).

(p) “Offering Period” means a period of time with respect to which options are
granted under the Plan, the time and duration of which shall be established by
the Committee in accordance with Section 6.

(q) “Parent” means any corporation, domestic or foreign, which owns, directly or
indirectly, not less than 50% of the total combined voting power of all classes
of stock or other equity interests of the Company and that otherwise qualifies
as a “parent corporation” within the meaning of Section 424(e) of the Code or
any successor thereto.

(r) “Participant” means an Eligible Employee who has elected to participate in
the Plan by filing an enrollment agreement with the Company as provided in
Section 7 below.

(s) “Participating Subsidiary” means any Subsidiary other than a Subsidiary
excluded from participation in the Plan by the Committee, in its sole
discretion.

(t) “Plan” means this Western Digital Corporation Amended and Restated 2005
Employee Stock Purchase Plan.

(u) “Subsidiary” means any corporation, domestic or foreign, of which the
Company owns, directly or indirectly, not less than 50% of the total combined
voting power of all classes of stock or other equity interests and that
otherwise qualifies as a “subsidiary corporation” within the meaning of
Section 424(f) of the Code or any successor thereto.

 

3



--------------------------------------------------------------------------------

2. Purpose of the Plan.

The purpose of the Plan is to provide an incentive for present and future
Employees of the Company and its Participating Subsidiaries to acquire a
proprietary interest (or increase an existing proprietary interest) in the
Company through the purchase of Common Stock. It is the intention of the Company
that the Plan qualify as an “employee stock purchase plan” under Section 423 of
the Code. Accordingly, the provisions of the Plan shall be administered,
interpreted and construed in a manner consistent with the requirements of that
section of the Code.

3. Shares Reserved for the Plan.

(a) There shall be reserved for issuance and purchase by Participants under the
Plan an aggregate of 37,000,000 shares of Common Stock, subject to adjustment as
provided in Section 16 below. Shares of Common Stock subject to the Plan may be
newly issued shares or shares reacquired in private transactions or open market
purchases. If and to the extent that any right to purchase reserved shares shall
not be exercised by any Participant for any reason or if such right to purchase
shall terminate as provided herein, shares that have not been so purchased
hereunder shall again become available for the purposes of the Plan unless the
Plan shall have been terminated, but all shares sold under the Plan, regardless
of source, shall be counted against the limitation set forth above.

(b) From time to time and without stockholder approval, the Committee may fix a
maximum limit on the number of shares that may be acquired by any individual
during an Exercise Period under the Plan, which limit shall be effective no
earlier than the first Offering Period that commences after the determination of
such limit by the Committee; provided, however, that any adjustment to such
limit pursuant to Section 16 shall apply to any Exercise Period in progress at
the time such adjustment is made.

4. Administration of the Plan.

(a) The Plan shall be administered by a Committee appointed by, and which shall
serve at the pleasure of, the Board. The Committee shall consist of two or more
directors, each of whom is a “Non-Employee Director” within the meaning of Rule
16b-3 promulgated under the Securities Exchange Act of 1934, as amended, as such
rule may be amended from time to time. The Committee shall have authority to
interpret the Plan, to prescribe, amend and rescind rules and regulations
relating to the Plan, and to make all other determinations necessary or
advisable for the administration of the Plan, all of which actions and
determinations shall be final, conclusive and binding on all persons.

(b) The Committee may request advice or assistance or employ such other persons
as it in its absolute discretion deems necessary or appropriate for the proper
administration of the Plan, including, but not limited to employing a brokerage
firm, bank or other financial institution to assist in the purchase of shares,
delivery of reports or other administrative aspects of the Plan.

(c) Neither the Board nor any Committee, nor any member thereof or person acting
at the direction thereof, shall be liable for any act, omission, interpretation,
construction or determination made in good faith in connection with the Plan,
and all such persons shall be

 

4



--------------------------------------------------------------------------------

entitled to indemnification and reimbursement by the Company in respect of any
claim, loss, damage or expense (including, without limitation, attorneys’ fees)
arising or resulting therefrom to the fullest extent permitted by law and/or
under any directors and officers liability insurance coverage that may be in
effect from time to time.

5. Eligibility to Participate in the Plan.

Subject to limitations imposed by Section 423(b) of the Code, any Eligible
Employee who is employed by the Company or a Participating Subsidiary on an
Enrollment Date shall be eligible to participate in the Plan for the Offering
Period beginning on that Enrollment Date.

6. Offering Periods.

During the term of the Plan, the Company will grant options to purchase shares
of Common Stock in each Offering Period to all Participants in that Offering
Period. The Committee shall determine from time to time, subject to the
requirements of Section 423 of the Code, when Offering Periods will be offered
during the term of the Plan and shall establish the Enrollment Date(s), the
number and duration of the Exercise Period(s), and the Exercise Date(s) for each
such Offering Period, which determinations shall be effective no earlier than
the first Offering Period that commences after they are made by the Committee
and provided, however, that no Offering Period may exceed twenty-four
(24) months in duration. To the extent consistent with Section 423 of the Code,
the Committee may provide for a new Offering Period to commence prior to the
termination of one or more preceding Offering Periods.

7. Election to Participate in the Plan.

(a) Each Eligible Employee may elect to participate in an Offering Period by
completing an enrollment agreement on a form approved by and in a manner
prescribed by the Committee (or its delegate) or, if the Committee does not
require enrollment forms, by otherwise completing such enrollment procedures as
the Committee may prescribe. Such agreement must be filed with the Company or
such other procedures must be completed, as applicable, prior to the applicable
Enrollment Date, unless the Committee establishes an earlier deadline for filing
the enrollment form for all Eligible Employees with respect to a given Offering
Period. An Eligible Employee may participate in an Offering Period only if, as
of the Enrollment Date of such Offering Period, such Eligible Employee is not
participating in any prior Offering Period which is continuing at the time of
such proposed enrollment.

(b) Payroll deductions for a Participant shall commence on the first payroll
date on or following the Enrollment Date and shall end on the last payroll date
in the Offering Period to which such authorization is applicable, unless sooner
terminated by the Participant as provided in Section 13.

(c) Unless a Participant elects otherwise prior to the Enrollment Date of the
immediately succeeding Offering Period, an Eligible Employee who is
participating in an Offering Period as of the last Exercise Date of such
Offering Period (the “Prior Offering Period”) shall be deemed (i) to have
elected to participate in the immediately succeeding Offering Period and (ii) to
have authorized the same payroll deduction for such immediately succeeding
Offering Period as was in effect for such Participant immediately prior to the
expiration or termination of the Prior Offering Period.

 

5



--------------------------------------------------------------------------------

(d) In its discretion, the Committee may determine (with such determination to
be effective no earlier than the first Offering Period that commences after such
determination by the Committee) that the participation of all Participants on an
Exercise Date in an Offering Period that includes more than one Exercise Period
shall terminate and such Participants shall be enrolled in a new Offering Period
commencing immediately following such Exercise Date if, during such Offering
Period, the Fair Market Value determined as of such Exercise Date within such
Offering Period is lower than the Fair Market Value determined as of the
Enrollment Date of such Offering Period. In such event, each of such
Participants shall be deemed for purposes of this Plan (i) to have elected to
participate in such new Offering Period, and (ii) to have authorized the same
payroll deduction for such new Offering Period as was in effect for such
Participant immediately prior to the termination of the prior Offering Period.

8. Payroll Deductions.

(a) All Participant contributions to the Plan shall be made only by payroll
deductions. At the time a Participant files the enrollment agreement with
respect to an Offering Period, the Participant shall authorize payroll
deductions to be made on each payroll date during the Offering Period in an
amount up to 10% (or such other limit as the Committee may establish prior to
the start of the applicable Offering Period) of the Eligible Compensation which
the Participant receives on each payroll date during such Offering Period. The
Committee also may prescribe other limits, rules or procedures for payroll
deductions. Unless otherwise provided by the Committee, the amount of such
payroll deductions shall be a whole percentage (i.e., 1%, 2%, 3%, etc.) of the
Participant’s Eligible Compensation.

(b) All payroll deductions made for a Participant shall be deposited in the
Company’s general corporate account and shall be credited to the Participant’s
account under the Plan. No interest shall accrue or be credited with respect to
the payroll deductions of a Participant under the Plan. A Participant may not
make any additional payments into such account. All payroll deductions received
or held by the Company under the Plan may be used by the Company for any
corporate purpose, and the Company shall not be obligated to segregate such
payroll deductions.

(c) A Participant may discontinue participation in the Plan as provided in
Section 13. Unless otherwise provided by the Committee in advance of an Offering
Period, a Participant may at any time during the Offering Period (but no more
than four times in any calendar year) reduce or increase (subject to the
limitations of Section 8(a) above) the rate of his or her payroll deductions by
completing and filing with the Company a change notice in the form provided by
the Company. Any such reduction in the rate of a Participant’s payroll
deductions shall be effective as soon as administratively feasible following
receipt by the Company of the Participant’s change notice, but in no event later
than the second payroll date of the Company (or Participating Subsidiary, as the
case may be) applicable to the Participant following the date that the
Participant files the change notice with the Company. Any such increase in the
rate of a Participant’s payroll deductions shall be effective as of the first
date of the next Exercise Period within such Offering Period (or, if such
election is made in the final Exercise Period of such Offering Period, the
Enrollment Date of the next Offering Period).

 

6



--------------------------------------------------------------------------------

9. Grant of Options.

(a) On the Enrollment Date of each Offering Period, subject to the limitations
set forth in Sections 3, 9(b) and 18 hereof, each Participant shall be granted
an option to purchase on each Exercise Date during such Offering Period up to a
number of shares of the Common Stock determined by dividing such Participant’s
payroll deductions accumulated during the Exercise Period ending on such
Exercise Date by the Exercise Price for such Exercise Period (determined as
provided in Section 10 below), provided that the number of shares subject to the
option shall not exceed five (5) times the number of shares determined by
dividing (i) $40,000, by (ii) the Fair Market Value of a share of the Common
Stock on the Enrollment Date multiplied by the percentage (not less than 85%)
used to calculate the Exercise Price for that Offering Period.

(b) Notwithstanding any provision of the Plan to the contrary, no Participant
shall be granted an option under the Plan (i) if, immediately after the grant,
such Participant (or any other person whose stock would be attributed to such
Participant pursuant to Section 424(d) of the Code) would own stock and/or hold
outstanding options to purchase stock possessing 5% or more of the total
combined voting power or value of all classes of stock of the Company or of any
Parent or any Subsidiary of the Company, or (ii) which permits such
Participant’s rights to purchase stock under all employee stock purchase plans
of the Company, its Subsidiaries and any Parent to accrue at a rate which
exceeds $25,000 of fair market value of such stock (determined at the time such
option is granted, before giving effect to any discounted purchase price under
any such plan) for each calendar year in which such option is outstanding at any
time. For purposes of the foregoing clause (ii), a right to purchase stock
accrues when it first becomes exercisable during the calendar year.

10. Exercise Price.

The Committee shall establish from time to time the method for determining the
Exercise Price for each Offering Period under the Plan in accordance with this
Section 10, which determination shall be effective no earlier than the first
Offering Period that commences after such determination is made by the
Committee. In making its determination, the Committee may provide that the
Exercise Price for an Offering Period shall be determined by applying a discount
amount (not to exceed 15%) to either (1) the Fair Market Value of a share of
Common Stock on the Enrollment Date of such Offering Period, or (2) the Fair
Market Value of a share of Common Stock on the applicable Exercise Date, or
(3) the lesser of the Fair Market Value of a share on the Enrollment Date of
such Offering Period or the Fair Market Value of a share on the applicable
Exercise Date. Notwithstanding anything to the contrary in the preceding
provisions of this Section 10, in no event shall the Exercise Price per share be
less than the par value of a share of Common Stock.

11. Exercise of Options.

Unless a Participant withdraws from the Plan as provided in Section 13, the
Participant’s option for the purchase of shares will be exercised automatically
on each Exercise Date of the Offering Period, and the maximum number of full
shares subject to option will be purchased for

 

7



--------------------------------------------------------------------------------

the Participant at the applicable Exercise Price with the accumulated payroll
deductions in the Participant’s account. Any amount remaining in the
Participant’s account after an Exercise Date that is not sufficient to purchase
a whole share shall be held in the account until the next Exercise Date. In the
event that an Exercise Period has been over-subscribed or that any other
applicable Plan limit has been exceeded by a Participant in an Exercise Period,
any amount remaining in such Participant’s account shall be refunded to the
Participant as soon as administratively practicable after the end of the
Offering Period.

12. Delivery of Shares.

As soon as administratively practicable after the Exercise Date, the Company
shall, in its discretion, either deliver to each Participant a certificate
representing the shares of Common Stock purchased upon exercise of his or her
option, provide for the crediting of such shares of Common Stock in book entry
form in the name of the Participant, or provide for an alternative arrangement
for the delivery of such shares of Common Stock to a broker or recordkeeping
service for the benefit of the Participant. In the event the Company is required
to obtain from any commission or agency authority to issue any such certificate
or otherwise deliver such shares, the Company will seek to obtain such
authority. If the Company is unable to obtain from any such commission or agency
authority which counsel for the Company deems necessary for the lawful issuance
of any such certificate or other delivery of such Common Shares, or if for any
reason the Company cannot issue or deliver shares of Common Stock and satisfy
Section 20(a), the Company shall be relieved from liability to any Participant
except that the Company shall return to each Participant to whom such shares of
Common Stock cannot be issued or delivered the amount of the balance credited to
his or her account that would have otherwise been used for the purchase of such
shares.

13. Withdrawal; Termination of Employment.

(a) A Participant may withdraw all but not less than all of the payroll
deductions credited to the Participant’s account under the Plan at any time by
giving written notice to the Company. All of the Participant’s payroll
deductions credited to the Participant’s account will be paid to him or her
promptly after receipt of the Participant’s notice of withdrawal, the
Participant’s participation in the Plan will be automatically terminated, and no
further payroll deductions for the purchase of shares will be made. Payroll
deductions will not resume on behalf of a Participant who has withdrawn from the
Plan unless written notice is delivered to the Company within the open
enrollment period preceding the commencement of an Exercise Period directing the
Company to resume payroll deductions.

(b) Upon termination of the Participant’s Continuous Employment during an
Exercise Period for any reason, including retirement or death, the payroll
deductions credited to the Participant’s account for that Exercise Period will
be returned to the Participant or, in the case of death, to the Participant’s
estate, and the Participant’s options to purchase shares under the Plan will be
automatically terminated as of the date of such termination of Continuous
Employment.

(c) In the event a Participant fails to maintain Continuous Employment for at
least twenty (20) hours per week during an Offering Period, the Participant will
be deemed to have elected to withdraw from the Plan, the payroll deductions
credited to the Participant’s account will be returned to the Participant, and
the Participant’s options to purchase shares under the Plan will be terminated.

 

8



--------------------------------------------------------------------------------

(d) A Participant’s withdrawal from an Offering Period will not have any effect
upon the Participant’s eligibility to participate in a succeeding Offering
Period or in any similar plan which may hereafter be adopted by the Company.

14. Transferability.

Neither payroll deductions credited to a Participant’s account nor options to
purchase Common Stock granted under the Plan may be transferred, assigned,
pledged or otherwise disposed of by a Participant other than by will or the laws
of descent and distribution. Options granted under the Plan are exercisable
during a Participant’s lifetime only by the Participant.

15. Reports.

Individual accounts will be maintained for each Participant in the Plan.
Statements of account will be made available to Participants promptly following
each Exercise Date, which statements will set forth the amounts of payroll
deductions, the per share Exercise Price, the number of shares purchased and the
remaining cash balance, if any.

16. Adjustments Upon Changes in Capitalization.

(a) Subject to Section 16(b), upon (or, as may be necessary to effect the
adjustment, immediately prior to): any reclassification, recapitalization, stock
split (including a stock split in the form of a stock dividend) or reverse stock
split; any merger, combination, consolidation, or other reorganization; any
spin-off, split-up, or similar extraordinary dividend distribution in respect of
the Common Stock; or any exchange of Common Stock or other securities of the
Company, or any similar, unusual or extraordinary corporate transaction in
respect of the Common Stock; then the Committee shall equitably and
proportionately adjust (1) the number and type of shares of Common Stock (or
other securities) that thereafter may be made the subject of options (including
the specific share limits, maximums and numbers of shares set forth elsewhere in
this Plan), (2) the number, amount and type of shares of Common Stock (or other
securities or property) subject to any outstanding options, and (3) the Exercise
Price of any outstanding options, in each case to the extent necessary to
preserve (but not increase) the level of incentives intended by this Plan and
the then-outstanding options.

(b) In the event of the proposed dissolution or liquidation of the Company, each
Offering Period then in progress will terminate immediately prior to the
consummation of such proposed action, unless otherwise provided by the
Committee. Upon any event in which the Company does not survive, or does not
survive as a public company in respect of its Common Stock (including, without
limitation, a merger, combination, consolidation, or other reorganization; any
exchange of Common Stock or other securities of the Company; a sale of all or
substantially all the business, stock or assets of the Company; or other event
in which the Company does not survive or does not survive as a public company in
respect of its Common Stock), then, unless the Committee provides that each
option under the Plan shall be assumed or an equivalent option shall be
substituted by such successor corporation or entity or a parent or

 

9



--------------------------------------------------------------------------------

subsidiary of such successor corporation or entity, each Exercise Period then in
progress shall be shortened and a new Exercise Date shall be set by the
Committee to occur upon or immediately prior to such transaction or event (the
“New Exercise Date”), as of which date the Plan and any Exercise Period and
related Offering Period then in progress will terminate. The New Exercise Date
shall be on or before the date of consummation of the transaction and the
Committee shall notify each participant in writing, at least ten (10) days prior
to the New Exercise Date (to the extent administratively practicable), that the
Exercise Date for his or her option has been changed to the New Exercise Date
and that his or her option will be exercised automatically on the New Exercise
Date, unless prior to such date he or she has withdrawn from the Offering Period
as provided in Section 13. The Exercise Price on the New Exercise Date shall be
determined as provided in Section 10 hereof, and for purposes of determining
such Exercise Price, the New Exercise Date shall be treated as the “Exercise
Date.”

(c) In all cases, the Committee shall have full discretion to exercise any of
the powers and authority provided under this Section 16, and the Committee’s
actions hereunder shall be conclusive and binding on all persons. No fractional
shares of stock shall be issued under the Plan pursuant to any adjustment
authorized under the provisions of this Section 16.

17. Amendment of the Plan.

The Board may at any time, or from time to time, amend or suspend the Plan, in
whole or in part and without notice. Stockholder approval for any amendment
shall not be required, except to the extent required by law or applicable stock
exchange rules, or required under Section 423 of the Code in order to preserve
the intended tax consequences of the Plan. No options may be granted during any
suspension of the Plan or after a termination of the Plan pursuant to
Section 18(b) below, but the Committee will retain jurisdiction as to options
then outstanding in accordance with the terms of the Plan. No amendment,
suspension or termination pursuant to this Section 17 or Section 18 shall,
without written consent of the Participant, affect in any manner materially
adverse to the Participant any right or benefits of such Participant or
obligations of the Company under any option granted under the Plan prior to the
effective date of such change; provided that the Board may amend, suspend or
terminate the Plan as to any outstanding options granted under the Plan for an
Offering Period, effective as of any Exercise Date within that Offering Period,
without the consent of the Participants to whom such options were granted. In no
event shall changes contemplated by Section 7(d) or Section 16 be deemed to
constitute changes or amendments requiring Participant consent.

18. Termination of the Plan.

The Plan and all rights of Employees hereunder shall terminate:

(a) on the Exercise Date that Participants would become entitled to purchase a
number of shares greater than the number of reserved shares remaining available
for purchase under the Plan if the final sentence in this Section 18 were not
applied; or

(b) at any time, at the discretion of the Board.

 

10



--------------------------------------------------------------------------------

In the event that the Plan terminates under circumstances described in
Section 18(a) above, reserved shares remaining as of the termination date shall
be sold to Participants on a pro rata basis.

19. Notices.

All notices or other communications by a Participant to the Company under or in
connection with the Plan shall be deemed to have been duly given when received
in the form specified by the Company at the location, or by the person,
designated by the Company for the receipt thereof.

20. Conditions Upon Issuance of Shares.

(a) The Plan, the grant and exercise of options to purchase shares of Common
Stock under the Plan, and the Company’s obligation to sell and deliver shares
upon the exercise of options to purchase shares shall be subject to all
applicable federal, state, local and foreign laws, rules and regulations, and to
such approvals by any listing, regulatory or governmental agency as may, in the
opinion of counsel for the Company, be necessary or advisable in connection
therewith. The person acquiring any securities under this Plan will, if
requested by the Company or one of its Subsidiaries, and as a condition
precedent to the exercise of his or her option, provide such assurances and
representations to the Company or one of its Subsidiaries as the Committee may
deem necessary or desirable to assure compliance with all applicable legal and
accounting requirements.

(b) The Company may make such provisions as it deems appropriate for withholding
by the Company pursuant to federal, state or local income tax laws of such
amounts as the Company determines it is required to withhold in connection with
the purchase or sale by a Participant of any Common Stock acquired pursuant to
the Plan. The Company shall have the right at its option to (1) require the
Participant to pay or provide for payment of the amount of any taxes which the
Company or any Subsidiary may be required or permitted to withhold with respect
to such event or (2) deduct from any amount otherwise payable in cash to the
Participant (or the Participant’s personal representative or beneficiary, as the
case may be) the amount of any taxes which the Company or any Subsidiary may be
required or permitted to withhold with respect to such event. The Company may
require a Participant to satisfy any relevant tax requirements before
authorizing any issuance of Common Stock to such Participant.

21. Employees’ Rights.

(a) Nothing in the Plan (or in any other document related to the Plan) will
confer upon any Eligible Employee or Participant any right to continue in the
employ or other service of the Company or any Subsidiary, constitute any
contract or agreement of employment or other service or effect an employee’s
status as an employee at will, nor shall interfere in any way with the right of
the Company or any Subsidiary to change such person’s compensation or other
benefits or to terminate his or her employment or other service, with or without
cause. Nothing contained in this Section 21(a), however, is intended to
adversely affect any express independent right of any such person under a
separate employment or service contract.

 

11



--------------------------------------------------------------------------------

(b) No Participant or other person will have any right, title or interest in any
fund or in any specific asset (including shares of Common Stock) of the Company
or any Subsidiary by reason of any option hereunder. Neither the provisions of
the Plan (or of any other document related to the Plan), nor the creation or
adoption of the Plan, nor any action taken pursuant to the provisions of the
Plan will create, or be construed to create, a trust of any kind or a fiduciary
relationship between the Company or any Subsidiary and any Participant,
beneficiary or other person. To the extent that a Participant, beneficiary or
other person acquires a right to receive payment pursuant to the Plan, such
right will be no greater than the right of any unsecured general creditor of the
Company.

(c) A Participant will not be entitled to any privilege of stock ownership as to
any shares of Common Stock not actually delivered to and held of record by the
Participant. Except as expressly required by Section 16(a) or otherwise
expressly provided by the Committee, no adjustment will be made for dividends or
other rights as a stockholder for which a record date is prior to such date of
delivery.

22. Miscellaneous.

(a) The Plan, the options granted hereunder and any other documents related to
the Plan shall be governed by, and construed in accordance with, the laws of the
State of Delaware, notwithstanding any Delaware or other conflict of law
provision to the contrary.

(b) If any provision of the Plan shall be held by a court of competent
jurisdiction to be invalid and unenforceable, the remaining provisions of the
Plan shall continue in effect.

(c) Captions and headings are given to the sections of the Plan solely as a
convenience to facilitate reference. Such captions and headings shall not be
deemed in any way material or relevant to the construction of interpretation of
the Plan or any provision hereof.

(d) The adoption of the Plan shall not affect any other Company or Subsidiary
compensation or incentive plans in effect. Nothing in the Plan will limit or be
deemed to limit the authority of the Board or Committee (1) to establish any
other forms of incentives or compensation for employees of the Company or any
Subsidiary (with or without reference to the Common Stock), or (2) to grant or
assume options (outside the scope of and in addition to those contemplated by
the Plan) in connection with any proper corporate purpose, to the extent
consistent with any other plan or authority. Benefits received by a Participant
under an option granted pursuant to the Plan shall not be deemed a part of the
Participant’s compensation for purposes of the determination of benefits under
any other employee welfare or benefit plans or arrangements, if any, provided by
the Company or any Subsidiary, except where the Committee or the Board (or the
Board of Directors of the Subsidiary that sponsors such plan or arrangement, as
applicable) expressly otherwise provides or authorizes in writing.

(e) The Committee may also adopt rules, procedures or sub-plans applicable to
particular Subsidiaries or locations, which sub-plans may be designed to be
outside the scope of Section 423 of the Code and need not comply with the
otherwise applicable provisions of the Plan.

As Amended August 6, 2012, August 5, 2015 and August 2, 2018

 

12